DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more.  The claim recited a mental process tied to prediction an estimation output.
The limitation of automatically processing the input text to generate CENV and WEMV, is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving the input text, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the input text, the processing the input text to generate CENV and WEMV, in the context of the claim encompasses a user being able to manually create these vectors based on the received text information.  Similarly, the limitation of automatically averaging the vectors to generate a vector average is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving the input text, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the input text, averaging the vectors in the context of the claim encompasses a user being able to mentally average vectors together.  Similarly, the limitation of automatically processing the vector average to generate a complexity score is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving the input text, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the input text, automatically processing the vector average to generate a complexity score in the context of the claim encompasses a user being able to mentally perform the calculation on the received vector average to generate a complexity score value.  Similarly, the limitation of automatically using the complexity score and input project parameters to determine internal parameters is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving the input text, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the input text, using the complexity score and input project parameters to determine internal parameters in the context of the claim encompasses a user being able to mentally use the provided complexity and input information to derive the internal parameters for use.  Similarly, the limitation of automatically processing the input parameters to determine hyperparameters is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving the input text, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the input text, processing the input parameters to determine hyperparameters in the context of the claim encompasses a user being able to determine from the provided input parameters, the hyperparameters for the neural estimation model.  Similarly, the limitation of using the determined internal parameters and hyper parameters with the estimation engine to predict output is one that under its broadest reasonable interpretations, covers performance of the limitation in the mind but for the recitation of additional elements and instructions to implement the idea on the computer.  That is other than the receiving the input text, nothing in the claimed elements precludes the steps from practically being performed in the mind.  For example, but for the receiving the input text, automatically using the determined internal parameter and the determined hyperparameter with the estimation engine to predict an estimation output in the context of the claim encompasses a user being able to use the already determined and provided internal and hyperparameters along with the estimation model for the engine to generate and determine a predicted output.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements of receiving input text and input parameters for the software project.  The receiving the input text and input parameters for the software project is viewed as providing the information for the software.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and is viewed as insignificant pre-solution activity information.  Thus, the claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the receiving the input text and input parameters for the software project amounts to no more than insignificant pre-solution activity information.  Mere instructions to apply pre-solution activity information cannot provide inventive concept.  The claim is not patent eligible.

Claims 2-7, 9-14 and 16-20 are rejected under similar rational wherein these dependent claims recite further mental process as indicated above without additional elements that would integrate into the practical application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193